Appeal from an award of death benefits. Deceased was employed as a laborer packing and crating automobile parts, the employment requiring him to lift heavy crates and contents weighing from 100 to 300 pounds, the heaviest work being assigned to him. About one o’clock on November 29,1935, he was observed by other workmen to be suffering apparently from severe pain. His face was ashen gray and there were beads of perspiration on his face. He was then asked by his foreman as to what happened and stated that he was very sick, that it happened while he was packing a particular case near which he and the foreman were standing. He was instructed to sit down and did no further work during the day, but remained until quitting time. That evening he was pale and very ill and stated to members of his family that while lifting a heavy crate he felt a heavy sharp pain in his side. He sustained an incarcerated inguinal hernia; operative interference became necessary and he died December 15,1935, as a result of the hernia and contributory *610coronary occlusion. Appellant’s objection is that there is no proof of accident except hearsay. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J„ Rhodes, McNamee, Crapser and Bliss, JJ.